DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 04/08/2021, is acknowledged. Claims 1, 5 – 6, and 16 are amended. Claim 4 is canceled. Claims 2 – 3 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there currently being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/10/2020.  Claims 1, 5 – 10, and 16 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0104742 (“Kottilingam”; of record) in view of EP 1659396 (“Bamberg”; cited in IDS of 10/10/2018, English machine translation of record cited herein) and US 2010/0082226 (“Mukherjee”).
Regarding claim 1, Kottilingam teaches a layer-by-layer construction method for the additive manufacture of at least one region of a component ([0003]), comprising at least the following steps: a) application of at least one powder layer of a metallic and/or intermetallic material onto at least one buildup and joining zone of at least one lowerable building platform ([0027], L 4-12); b) layer-by-layer and local melting and/or sintering of the material for the formation of a component layer by selective exposure of the material with at least one high-energy beam ([0027], L 9-10) in accordance with a predetermined exposure strategy ([0037], L 8-26; [0039], L 5-11); c) layer-by-layer lowering of the building platform by a predefined layer thickness ([0026], L 9-16); and d) repetition of steps a) to d) until the component region has been finished ([0026]-[0027]), wherein, during the manufacture of the component region, at least one component layer is heated by generating eddy currents in the component layer ([0034], L 1-2 & 8-9); and at least one image of the component layer is acquired by a camera system ([0034], L 12-16), wherein the image characterizes a temperature distribution in the component layer ([0034], L 12-13 – “thermographic scan or image”; [0021]); and by a processor (i.e. a computing device), the presence of at least one flaw is checked on the basis of the at least one acquired image ([0035], L 1-4).
the general form or structure of something, as defined in the Merriam-Webster dictionary) on the basis of the acquired image. 
Moreover, Kottilingam does not teach against taking into consideration edge areas of the component layer during the inspection for flaws. As Kottilingam teaches that the scan or image is analyzed and evaluated for areas or regions that may indicate presence of a defect in the part, and may be compared to a “golden standard”, such as a computer-aided design (CAD) specification for the structure ([0035]), the Examiner asserts that an ordinarily skilled artisan would expect edge regions to be taken into consideration during the inspection for flaws, as there is no given motivation or suggestion to deliberately exclude these regions during comparison of an acquired thermographic scan or image to a CAD specification for the structure.
Kottilingam does not explicitly teach that the at least one component layer is heated by in-coupling a pulsed high-frequency magnetic field for a predetermined period of time.
Bamberg teaches a method for detecting defects in metallic components by recording the temperature distribution of heating caused by eddy currents (P 2, L 54-58). Bamberg teaches that a pulsed high-frequency magnetic field is injected into the area of the metallic component to be 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Bamberg into Kottilingam by utilizing a pulsed high-frequency magnetic field with a pulse duration between 0.1-1 seconds to generate eddy currents within the metallic component. The detection of errors may be optimized through the use of such operating parameters.
Neither Kottilingam nor Bamberg explicitly teach that the high-frequency magnetic field is in-coupled repeatedly for a respectively predetermined period of time. However, the Examiner asserts that such a step would have been obvious to an ordinarily skilled artisan. For instance, it is known in the art that an increase in sample size leads to increased precision in estimates of properties (Mukherjee: [0038]). As has already been discussed, it would have been obvious to utilize a pulsed high-frequency magnetic field with a pulse duration between 0.1-1 seconds to inductively heat the metallic component through the generation of eddy currents. Taking the disclosure of Mukherjee into account, an ordinarily skilled artisan would have been motivated to repeatedly in-couple (inductively couple) the pulsed magnetic field to the metallic component, thereby repeatedly inductively heating the metallic component by repeatedly generating eddy currents in the metallic component. The repeated generation of eddy currents allows for an increase in sample size of measurements (e.g. the collection of thermographic scans or images), which would thereby narrow confidence intervals / margin of error and increase the precision of estimates of crack/flaw locations within the metallic component.
5, as previously discussed, Bamberg teaches that a high-frequency magnetic field pulse duration of 0.1-1 seconds is advantageous (P 2, L 75-77).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the pulse duration of the high-frequency magnetic field taught by Kottilingam in view of Bamberg (0.1-1 seconds) overlaps with that of the instant claim (0.05-0.5 seconds).
Regarding claim 6, Bamberg teaches that the high-frequency magnetic field is generated by a high-frequency generator (P 2, L 78-79), wherein the high-frequency generator is operated at a frequency between 50 kHz and 200 kHz (P 3, L 1-4) and with a power of 0.5-2 kW (P 3, L 4-6). Bamberg teaches that these operating parameters have proven to be favorable and expedient (P 3, L 1-6). 
The Examiner notes that both the frequency and power taught by Bamberg fall within the claimed ranges of the instant claim.
Regarding claim 7, Kottilingam teaches that the at least one component layer is heated during and/or after step b) by generating eddy currents ([0034], L 1-2 & 8-9).
Regarding claim 8, Kottilingam teaches that the computing device compares the at least one acquired image to a reference image during the inspection for flaws ([0040]).
Regarding claim 10, Kottilingam teaches that wherein, by the computing device, depending on the inspection for flaws, the exposure strategy for a renewed exposure of the component layer and/or for at least one following component layer is determined and/or adjusted ([0037], L 12-26).

16, Kottilingam teaches a layer-by-layer construction method for the additive manufacture of at least one region of a component ([0003]), comprising at least the following steps: a) application of at least one powder layer of a metallic and/or intermetallic material onto at least one buildup and joining zone of at least one lowerable building platform ([0027], L 4-12); b) layer-by-layer and local melting and/or sintering of the material for the formation of a component layer by selective exposure of the material with at least one high-energy beam ([0027], L 9-10) in accordance with a predetermined exposure strategy ([0037], L 8-26; [0039], L 5-11); c) layer-by-layer lowering of the building platform by a predefined layer thickness ([0026], L 9-16); and d) repetition of steps a) to d) until the component region has been finished ([0026]-[0027]), wherein, during the manufacture of the component region, at least one component layer is heated by generating eddy currents in the component layer ([0034], L 1-2 & 8-9); and at least one image of the component layer is acquired by a camera system ([0034], L 12-16), wherein the image characterizes a temperature distribution in the component layer ([0034], L 12-13 – “thermographic scan or image”; [0021]); and by a processor (i.e. a computing device), the presence of at least one flaw is checked on the basis of the at least one acquired image ([0035], L 1-4).
Kottilingam does not explicitly teach that the presence of at least one flaw is checked on the basis of the at least one acquired image as a function of the current lines of the generated eddy currents in the component layer, nor that that the at least one component layer is heated by in-coupling a pulsed high-frequency magnetic field for a predetermined period of time.
Bamberg teaches a method for detecting defects in metallic components by recording the temperature distribution of heating caused by eddy currents (P 2, L 54-58). Bamberg teaches that a pulsed high-frequency magnetic field is injected into the area of the metallic component to be checked, by which eddy currents are induced. These currents generate heat through the electrical 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Bamberg into Kottilingam and check for the presence of flaws as a function of current lines of the generated eddy currents in the component layer, and to generate these eddy currents by utilizing a pulsed high-frequency magnetic field with a pulse duration between 0.1-1 seconds. Since the temperature increase due to heat conduction during the coupling of a magnetic field pulse and in the first time after the eddy currents set in is negligible, the temperature increase is directly proportional to the eddy current intensity introduced. If there is a fault in the component, in particular an open or hidden crack, no eddy currents can form at this point. As a result, there is no direct temperature increase there. By detecting the temperature image of the component during and preferably immediately following a magnetic field pulse, errors can be detected and visualized by correlating the presence of a temperature increase with the presence of an eddy current, and vice-versa.
Neither Kottilingam nor Bamberg explicitly teach that the high-frequency magnetic field is in-coupled repeatedly for a respectively predetermined period of time. However, the Examiner .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0104742 (“Kottilingam”; of record) in view of EP 1659396 (“Bamberg”; cited in IDS of 10/10/2018, English machine translation of record cited herein) and US 2010/0082226 (“Mukherjee”) as applied to claim 1, and further in view of WO 2015/169309 (“Ladewig”; cited in IDS of 10/10/2018, US 2017/0066084, of record, cited herein as English translation).
Regarding claim 9, Kottilingam does not explicitly teach that a plurality of images of the heated component layer are successively acquired by the camera system, wherein the images characterize a development over time of the temperature distribution of the 3component layer and in that, by the computing device, the presence and/or the nature of at least one flaw is checked on the basis of a plurality of acquired images.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ladewig into Kottilingam, and acquire a plurality of images of a component layer while checking for the presence of a flaw with a computing device on the basis of the plurality of acquired images. This plurality of images, taken over a defined time span, indicate the presence of a defect within the material due to a characteristic temporal change in a heat distribution at the defect site, made visible by the taken images.

Response to Arguments
Applicant’s remarks filed 04/08/2021 are acknowledged and have been fully considered. Applicant has argued that Kottilingam fails to disclose a method including “at least one component layer is heated by in-coupling a pulsed high- frequency magnetic field for a predetermined period of time and the high-frequency magnetic field is in-coupled repeatedly for a respectively predetermined period of time”. Moreover, Applicant argues that Bamberg, which is cited to 
	Regarding these arguments, the Examiner finds them persuasive. As such, the previous prior art rejections under 35 U.S.C. 103 have been withdrawn. However, upon further search and consideration of the claims, the Examiner has presented new grounds of rejection, further incorporating the newly cited Mukherjee reference. The Examiner is of the position that it would have been obvious to an ordinarily skilled artisan to repeatedly in-couple the high-frequency magnetic field, thereby repeatedly inducing eddy currents within the metallic component, as an ordinarily skilled artisan would be motivated to increase the sample size of thermographic scans or images collected during eddy current generation, thereby narrowing the margin of error / confidence intervals and improving precision of the estimation of crack/flaw locations within the metallic component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735